 JAKELMOTORSINC.147JakelMotors Incorporated and Jakel ManufacturingCompanyandLocal 483, International Brotherhoodof Boilermakers;Iron Ship Builders,Blacksmiths,Forgers'.andHelpers,AFL-CIO. - Cases14-CA-5685 and 14-RC-6423July 20, 1971DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER` AND MEMBERS BROWNAND JENKINSOn' March 31,1971, Trial Examiner Thomas F.Maher "issued'hisDecision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practices,and recommending that it cease and desist therefromand,take certain affirmative action,as set forth in theattached- Trial Examiner's Decision.The Trial Exam-iner further:found-that'theRespondent had notengaged in certain other unfair labor practices allegedin the complaint,and recommended that suchallegations be, dismissed.He further recommendedthat the representation election held on July 2, 1970,in Case 14=RCL6423,be set aside and a new electionheld: Thereafter,the`Geneial Counsel filed exceptionsand a supporting brief,and the Respondent filedcross-exceptions and a supporting brief and a brief inanswer to,the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,,as amended, theNational Labor Relations Board has delegated itspowers:--in connection-with these cases to' a three=member panel.The Board-has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record,in these cases,and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner as modified below andhereby orders that the Respondent, Jakel MotorsIncorporated and Jakel Manufacturing Company,Highland;Illinois, its officers,agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's recommended Order, as modified below.1.Delete paragraph 1(c) from the Trial Examin-er's recommended Order and substitute the following:"Granting benefits calculated to persuade employ-eesnot to select the Union, or any other labororganization, as their collective-bargaining represent-ative."2.Substitute the attached notice for the TrialExaminer's notice.IT IS FURTHER ORDERED that the election conductedon July 2,1970, in Case 14-RC-6423 be, and it herebyis,set aside and that Case 14-RC-6423 be, and ithereby is, remanded to the Regional Director forRegion 14 for the purpose of conducting a newelection at such time as he deems that circumstancespermit the free choice of a bargaining representative.[DIRECTION OF SECOND ELECTION 2 omit-ted from publication]1Inagreeingwith the Trial Examiner that the Respondent'sannouncement and the granting of a new'paid holiday prior to theelectionviolated Section 8(axl) of theAct and isa basis for overturning theelection heldon July 2, 1970,we rely on the fact that such conduct, in thecircumstances herein present,was calculated to, and did,interfere with thefreedom of choice of the employees in the election.2 In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of theirstatutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicatewiththem.ExcelsiorUnderwear Inc.,156 NLRB 1236;N.LRB. v. Wyman-Gordon Co.,394 U.S.759.Accordingly, it is hereby directed thatan electioneligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer withthe Regional Director for Region14, within 7 daysafter the date of issuanceof the Noticeof SecondElection bythe RegionalDirector. The RegionalDirector shall make the list available to all partiesto theelection.No extension of time to file this list shallbe granted by theRegionalDirector except in extraordinary circumstances.Failure tocomplywith this requirement shall be grounds for settingaside the electionwheneverproperobjections are filed.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate you aboutyour own or-your fellow employees' union mem-bership or preference.'WE WILL NOT threaten that we will close ourplant in the event that you should select the Unionto represent you.WE WILL NOT grant benefits calculated, topersuade our employees not to select the below-named Union, or any other organization, as theircollective-bargaining representative.WE WILL NOT in any like or related mannerinterfere' with our employees or restrain or coercethem in the exercise of. rights guaranteed them bythe National Labor Relations Act:'All of you, our employees, are free to remain orbecome, or refrain from remaining or becoming,192 NLRB No. 31 148DECISIONS OF NATIONALLABOR RELATIONS BOARDmembers of,or to withdraw from,Local 483,International Brotherhood of Boilermakers,Iron ShipBuilders,-Blacksmiths;ForgersandHelpers,AFL-CIO,or any other labor organization.-JAICELMOTORSINCORPORATED ANDJAKEL MANUFACTURINGDatedByCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.-This notice must remain posted for 60. consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 210 North 12th, Boulevard, Room 448,- St.Louis, Missouri 63101, Telephone 314-622- 4174.TRIAL EXAMINER'S DECISIONSTATEMENT of THE CASETHOMAS F. MAHER, Trial Examiner: Upon a charge filedon July 8, 1970, by Local 483, International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers andHelpers, AFL-CIO, herein referred to as the Union, againstJakelMotors Incorporated and JakelManufacturingCompany, Respondents herein, the Regional Director forRegion 14 of the National Labor Relations Board, hereincalled the Board, issued a complaint on behalf of theGeneral Counsel of the Board on August 31, 1970, allegingviolationsof Section 8(a)(1) of the National LaborRelations Act, as amended (U.S.C., Sec. 151,et seq.),hereincalled the Act. Respondent duly filed its answer to thiscomplaintadmitting certain allegations thereof, butdenying the commission of any unfair labor practices.Meanwhile, on September 29, 1970, the RegionalDirector issued a report on objections and, challengedballots in Case 14-RC-6423 wherein, an election had beenheld'among Respondent's employees on July 1, pursuant toa stipulation for certification upon consent electionapproved June 15, 1970. The results of the electiondisclosed that the Union was rejected by the employees bya vote of 271o 21, with 15 ballots challenged. In his reporttheRegional Director, having ruled on the challenges,determined that his rulings could not affect the result of therObjections 1 and 5(a) of the Regional Director's report.2The complaint was further amended at the trial before me toincorporate further allegations of Sec.8(a)(1), towhichRespondentinterposed its oral answer denying the conduct alleged.3'With its brief Respondent filed a motion to correct the record in tworespects,one being the misplacing of quotation marks to include a witness'election and directed-,that the challenged ballots not beopened. Upon the consideration of.the objections filed bytheUnion the Regional _ Director, after ,investigation,concluded that withrespect to alleged interrogation ofemployees and the granting of an additional paid holidayduring pendency of the representation petition' there hadbeen raised substantial and material issues of fact critical tothe issue of whether the- election should be set aside. Heaccordingly issued an order on the same date consolidatingfor trial and decision Cases 14-RC-6423 and l4-CA-5'685.Thereafter, on October'19, 1970,upon further investiga-tion,the Regional Director amended the complaint hereinto allege a violation of Section 8(a)(3) of theAct, to whichRespondent duly filedits answer.2Pursuant to notice a trial was held before me in St.Louis,Missouri,where the parties were present, represented bycounsel, and afforded full opportunity to be heard, presentoralargument,and file briefs.`Briefswere filed byRespondent3 and the General Counsel'on February 16,1971.1`Upon consideration of the entire record, which includes atranscript and exhibits in Case 14-CA--5685 and the briefsof the parties, and specifically upon my observation of eachwitness appearing before me,4 I make the following:_FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENTJakelMotors Incorporated and Jakel ManufacturingCompany areIllinoiscorporations,jointlymaintainingtheir onlyoffice and place of business in Highland, Illinoiswhere they are ' engagedin the manufacture,sale,anddistribution of'subfractional electric motors,metal stamp-ings,dies, and relatedproducts.During the year -endingDecember 31, 1969,each Respondent, in the course andconduct of its businessoperations, manufactured, sold, anddistributed at its Highland,Illinois; plant products valuedin excess of $50,000 of which products valued in excess=of$50,000 were shipped from said plant directly. to pointslocated outside of the State of Illinois.The Respondents areand at all relevanttimes have been affiliated businesseswith common offices,ownership,and directors and havinga common laborpolicyfor their employees.Upon the foregoing admitted facts I conclude and findthat JakelMotors Incorporated and Jakel ManufacturingCompany,referred to hereinafter,collectively, as Respon-dent, are joint employers engaged in commerce within themeaning of Section 2(2),(6), and (7)of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 483,International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers,and Helpers,AFL-CIO,isadmitted to be and I accordingly concludeand-find to be a labor organization within ,the-meaning ofSection 2(5) of the Act.explanation of a quotedremark in addition to the quoted remark itself, theother beingthe erroneous substitution of Respondent's name,Jakel,for theactualname ofits accountant,Troeger. In,the absence of opposition themotion tocorrectis granted and the originalcopy of thetranscript hasbeen corrected accordingly.4Bishop and Malco, Inc.,159 NLRB 1159, 1161. JAKEL MOTORS INC.149M. THE ISSUES1.Whether the discharge of a union member who wasresponsible for the spoilage of a substantial amount of workwas discriminatory or for cause.2.Interrogation of and threats to employees as unlawfulinterference,restraint,and coercion and the basis forsetting aside an election.3.The granting of a paid holiday as unlawful interfer-ence,restraint,and coercion and as the basis for settingaside an election.IV. THE UNFAIR LABOR PRACTICESA.TheOrganizationof the EmployeesSometimeinJanuary 1970interestin the Uniondeveloped among Respondent's employeesand during thenext 2 or 3 months meetings were held at which an averageof seven or eight employees were in attendance. Includedamong the employees attending and actively supporting theorganizing campaignwereMary Busch, Grace Meyer,Alice Landolt, Judy Meyer, Evelyn Storbeck, and ElmaHamil.5 In this respect employee Grace Meyer crediblyidentifiedMary Busch as_ a member of an organizingcommittee"consisting of seven or eight employees,"and ashaving spoken in behalf of the Union around the plantmanytimes,with the 'same comparative frequency as theother members of the group.On April 13, 1976, the Union filed withthe RegionalDirector a petition for election as bargaining representativeof employees of Respondent in the following unit concededto be appropriate for bargaining purposes:All production and maintenance employees,excludingofficeclericalemployees,professionalemployees,guards and supervisors,as definedin the Act.As, previously noted, a consent election was held on July 2,1970, pursuant to a stipulation for certification approved bythe Regional Director on June 15. The Union lost by a voteof 27 to 21. The resolution of additional challenged ballotsdid not develop valid ballots sufficient in number to affectthe outcome of the election. However, among the timelyobjections to conduct affecting the outcome of the electionwere two which the Regional' Director deemed to raisesubstantialand material issues of-fact critical to adetermination of whether the election should be set aside.These objections are the allegations of employee interroga-tion and the granting of a paid holiday established forcoercive purposes. They will be considered hereafter andwilldetermine my ultimate decision as to whether theelectionbe set asidesB.The Supervisory Status of Robert MartinRobertMartin,a setup man assignedto the care ofmachineryin onesection of the plant, figures prominentlyin two significant incidents in this case-the discharge ofone employeeand the interrogation of another. Because hisemploymentstatus relatesdirectly to these incidents itwould be appropriate to resolve it now.In the representation proceeding Respondent contendedthatMartinwasnot a supervisor. In support of itscontention it proffered the testimony of President OttoJakelwho describedMartin as a "working leadman"assignedto the final assembly area under the direction ofProduction Supervisor Holshauser. He stated that Martin'sworking hourswere the sameas other employees, that hewas paid on an hourlybasis,and that his pay rate washigher than the others but not being onan incentive basishis annual salary wouldbe less.He'denied that Martin hadany supervisory authority. Thus he couldnot granttime off,hire or discharge employees, nor could he direct the work ofothers except on orders from Holshauser.At the trial before meMartin's dutieswere considered infurtherdetail.Thus employee Mary Busch describedMartin's assignmentof employees from one job to anotherwhen he was in the process of fixing that employee'smachine, asit became inoperative for short periods of time.Supervisor Holshauser confirmed this,stating,however,thatMartin madesuch assignmentseither at his directionor with his approval after it had been accomplished.Martin's principal job, it is agreed, is that of setup man,which, as Jakel put it, places him practically in themaintenancedepartment. In the performance of his dutieshe would adjust the machines in thefinalassembly area,correctmalfunctions, and generally oversee mechanicaloperations.When not doing this he was available to bringparts and supplies to operators at their machines.Employee Grace Meyer confirmed the foregoing accountof Martin as supplied by Mrs. Busch, and she also recalledan incident when Martin permitted her to go home whenshe came to -him and told him that shewas ill. Bothemployees also noted- that on occasion when Holshauserwas not in the plant Martinwas in charge.No one had soinformed them, according to Mrs. Busch, but the employees"just presumed that he was in charge of it that day." On thecontrary, President Jakel had testified at the representationproceeding that as a matter of policy when Holshauser wasabsent he (Jakel) took his place, as he did when thesupervisor of Respondent's other shop was absent.Two documents submitted in evidence would, on theirface, strongly support General Counsel's claim that Martinwas a supervisor. On these vacation request slips whichMartin approved, he signed his name in the blank spacedesignated "supervisor." Supervisor Holshauser crediblydescribed the circumstances under which these slips weresigned.Thus, on an occasion in early spring 1970, shortlyafterMartin came with the Company, Holshauser hadoccasion to be instructing Martin in the procedures beingfollowed in the plant, including the operation, of thevacation records which Holshauserniaintained. In describ-ing the procedure for honoring vacation requests Holshau-ser showed Martin two requests that had been checked outwith the payroll department and were ready for approval.Whereupon Martin apparently, and without Holshauser'sknowledge, signed the requests himself and passed them on5 The creditedtestimony of Employee Mary Buschamended, provides for trial, ruling, and decision by a Trial Examiner and6The RegionalDirector's order consolidatingthe two caseshereintransferof the case to the Board.pursuant to Sec.102.33 of theBoard's Rules and Regulations,Series 8, as 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the employees concerned. This, Hoishauser crediblystated, was not one of Martin's assigned duties and was notrepeated thereafter. On the contrary, Hoishauser restatedRespondent's: position that Martin had no authority to hire,fire, or recommend either, nor could he-grant time off or setvacation dates. And in the critical incident herein, thedischarge of Mrs. Busch, it was Holshauser who,decided todischarge her, and told Martin he was doing so. According-ly, as we.' shall consider in another context elsewhere, it isnot critical to the issue, of Martin's employment status `thathe intruded himself into Mrs. Busch's termination byannouncing to her a :decision already made by ProductionHoishauser.Supervisor.Upon, consideration of- all the evidence relating to'RobertMartin's duties, and independent of the Regional Director'sdetermination in his report on objections that Martin was asupervisor,? I am persuaded that at best he was a leadman,or setup man, whose directional duties were limited only tothe extent required in the performance of mechanicalassignments.8 These activities are the ones to which theemployees testified when called by General Counsel. Thushe directed them from machine to machine, shut down theirmachines, as necessary, for their repair, and corrected theiroperations .9 On ;the positive side the testimony of President7akel.`and Supervisor Hoishauser stated in rebuttal not onlythatMartin did not possess the statutory attributes ofsupervisory authority but that such direction as he did give,was in the furtherance of his -primary job of keeping, themachines operating. -Nor am I disposed to view hisapproval of two vacation `requests as an indicia ofauthority. On the contrary Supervisor Holshauser's'credit-ed testimony convinces me that this was but an incident ofmeddling of_ less import, than his later intrusion into the-Busch affair.Upon all of the foregoing, therefore, Iconclude and find that Robert Martin was not a supervisoras defined in the Act.C.The Alleged Discrimination against Mrs.Mary,Busch1.Sequence of, eventsMrs.Mary Busch was first employed by Respondent inJune,1961. Her employment extended to March 1962, fromJanuary to May 1967, and -from August 1967 until' hertermination -on June 26, 1970. During the year and a halfprior to June 9, 1970, she was employed as a winder,engaged in the winding of coils which constitute an integralpart of a small electric -motor manufactured by Respon-dent.'On June 9 Mrs. Busch was assigned to new duties, theoperation of a 'Dennison Airpress, a machine designed, totake two preformed flat, C-shaped segments of laminatedmetal and, bythe application of pressure on each, join thetwo, locking them together. The resulting product of thisoperation was a flat, laminated metal frame, several inchessquare, into which had been inserted a prewound' coil. Inaddition, the frame contained a cylindrical center opening4Cf.N L.R.B. v. Sagamore Shirt Company,365 F.2d 898 (C.A.D.C.).8 Compare:FreedmanLoader Corporation,127 NLRB 514, 516.'91am not persuaded that recommending to anillworkerthat she gohome when she so requestedconstitutes morethan an exercise of basicof precisemeasurementscalculated to receive a rotor at thenext step of assembly, thereby completing the motor. Theframe in "pushed,, together---' "form, - -was -referred tothroughout the' record as a "stator." The `-operation bywhich the two laminatedsegmentsof the frame were joinedby the press,`as described above,was calledthe "bushedtogether."Mrs.Busch beganwork on the so-called 326 motor onJune 24, and from the very beginning of the job she claimsto have had difficulty. As she described it, the laminatedsegments became lodged in the machine and could only beremoved by prying. The finished job was; warped fromexcessive pressure. After several complaints by Mrs. Buschthe machine was shut down at the direction of EmployeeDon Ostringer, the tool and die man, and Mrs. Busch wasassigned to another machine. On the following day, June25,Mrs. Busch continued to. operate the newly assignedmachine with apparent success after some initial difficultyresulting from stator frames becoming lodged in the press,as had occurred on the other machine.On Friday, June 26, Mrs. Busch returned to'thesame jobat the same machine she had used at the close of thepreviousday.Sheworked the machine' at day.' Atapproximately 3:45 p.m. Production Supervisor Holshauserwas alerted by an inspector, Dotson, to a condition of the"pushed -together" 326 stator then beingproduced, where-by it would-not fit into a standardgauge.Further inspectiondisclosed that this problem was caused by th ;warped ;orbent condition of, the stator, theresult.of excessive pressurein the "pushed-together" operation. Holshauser checkedfurther and found that in the boxes ot-stators "pushed-together" by Mrs. Busch during that day all of the statorswerewarped.10At this point 'Robert Martin `injectedhimself into the affair,'having already been presented withthe machine problem by his superior, Holshauser." Martin,who apparently had" not checked the pressure' off Mrs.Bush's machine to, that point, went to the machine, checked,thepressure, and, according toMrs. Busch, found itexcessive. He then turned to the stators'shehad completedand told her that she had'bent,3,000 of them and that shewas terminated. Ina distraught condition Mrs. Busch thenwent to Holshauser and told him that Martin hadterminated her.- Her account, of this incident substantiallyagrees with Holshauser's, thus:'He, told me that Bob didn't have the, authority46 -fireme, but he did, and I asked him for a reference and -hetold me no because of the work} I have done. I told himfIalso did good work he had said. He said yes,_ but, thistime I didn't do good work and this vwas it.EarlierMrs. Busch testified to the incident with lYJartin andto the extent of the damage, thus:Q.When he came over were you there when hetested thepressure?A. I didn't see the pressure-Q.Late afternoon now?`A. `Yes. 'Q.What happened?common sense.10At the trial one of these stators was displayed and identified by allparties astypicalof the damage found.Upon my inspection of the part Ican attest to the obvious warping. JAKEL MOTORS INC.151A.He said the pressure was on 1500 pounds whenhe tested it.Q.Did he say, what it should have been?A.Six hundred.Q.Then what happened?A. Just before.quittingtime,he had called me overand told me that he felt that he had to terminate mebecause I had .bent those motors. If I had ruined 200 or300 he could have excused but, with 3,000 he couldn't dothat.Q.Had you done approximately 3,000 that day, doyou think?A.Yes.TRIAL ExAMINER:Bent them?THE wITNESs: Bent them like-this (indicating).WhileMrs. Busch, by the testimony , quoted above,admits: to having, bent 3,000 stators it is to be noted thatpreviously she testified that "every product I turned out onmy machine I turned over and they all looked perfect."Continuing,she then stated:Yes, every twelve or thirteen you have to hold themup to,see ifthey were pressed together right.Q.Did-you do that?A.Yes.Q.Did you observe anything particular about theproduct?A.No, Just these,wires were loose.TRIA XAnR: Which wires?THE, w,rrNESs: ,These wires were loose on some ofthem, so I put them back in the box.TRIAL EXAIINER:_That is,on the winding?THE wnNEss: Yes, that's the only thing I observed,and I turned them over with my hand and looked atevery one of them.,Thus it is apparent that Mrs. Busch has contradicted herselfin detailing not only the degree of personal inspection shemade of her work but of the amount of the damage. Iaccordingly prefer-to rely on, the account of damage givenby Production Supervisor Holshauser which conforms toMrs. 'Bunch's one estimatethat the day's production ofapparently 3,000 she "bent them like this"(supra).When Holshauser found that all the stators in the boxescompleted by Mrs.' Busch were, bent he shut down themachine and terminated' her." He then proceeded toestimate the extent of, the damage and devise; a possibleremedy.On the critical June 26 Mrs. Busch produced 2,908stators, a, figure close to her own approximation at thehearing. Of,,.this number,,2,224 stators were found, on final'inspection,to be faulty. The remainder, were satisfactoryand were passed' on for shipment. This final inspection-wasaccomplished by the assignment of an employee for 2 daysto cull out those which might be reprocessed. Sixty-fourstators were eliminated as scrap.The remaining 2,160 units,were set aside for further attention. Meanwhile, beginningon'the day after Mrs. Busch's termination, President Jakeland the tool:and-die technician, Ostringer, devised a jig ordie to straighten the bent stators. Within-a week or, 10 days11Respondent takes no responsibility for Martin's apparent efforts todeliver the termination message to Mrs. Busch.Nor didMrs. Busch in hertestimony have any doubt that she, was being terminated by productionthis accessory was fabricated and fitted toa press machine.An operator assigned to the machine,, devoting 2 days to thetask, straightened the stators and they were consideredreuseable.While the total cost of Busch's error was notcalculated on the record the elements of the salvageoperation were stated. Thus, in addition to the 10-day delaythat resulted from the error there were 64 stators actuallyscrapped; 2 days of inspection were required to cull out thesalvageable items; and another 2 days of an operator's timeto reprocessing the bent stators.In addition to this,President Jakel estimated that the time and materialsrequired to prepare a die and press machine for thestraightening operation amounted to $750.Mrs.Busch has, not since been rehired or reinstatedsince her June 26, 100, termination.2.ConclusionsThere is no doubt that Employee Busch was responsiblefor 2,000 faulty and unuseiable'products on Friday, June 26,and as a consequence Respondent was put to considerableexpense and delay to rectify the error. It is of noconsequence that something was wrong with Mrs. Busch'smachine, that it should have been corrected, or that shemay have produced similar warped stators on earlieroccasions. The fact of the matter is that she failed for awhole day to detect by casual inspection even one out ofover 2,000 warped stators as she turned them out of hermachine.The defect was not hiddenor indistinct.At the trial I wasshown a stator identified by Mrs.Busch as typical amongthose produced that day and the warp was clear andunmistakable. There just can be no question that damagewas done and that it had not been detected before 3:45 onthe afternoon of that workday.What has occurred- here -was a complete failure of anemployee to note an obvious error and a persistence in thaterror for almost a full workday. Under such circumstances Ifail to see what connection Mrs. Busch'smembership in theUnion or her activity in behalf of it has with Respondent'sright to protect itself from losses such as were created here.It is true, of course, that had it been shown that Respondentused this particular instance as a device to eliminate Mrs.Busch because of her union sympathies then such a reprisalcould not be tolerated. But the evidence does not show this.All it shows is the coincidence of known union membershipand activity on the one hand and poor workmanship on theother, and nothing more. Faced with two such unrelatedfacts I do not understand the Act to require an employer tostand idly by and let his production become a shambles.Respondent did whatanyreasonable employer might beexpected to do-terminate a demonstrably inefficientemployee who has caused him a serious loss. I do not findin this any discrimination within the meaning of Section8(a)(3)of the Act, nor the interference, restraint, orcoercion of any employee within, the meaning of Section8(a)(1).SupervisorHolshauser and not by Martin. I find it of no consequencetherefore that Martin injectedhimself intothe incident, as described. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Interference,Restraint,and Coercion;1.Interrogation and threats-During the course of the Union's campaign preceding theelection the Respondent's officialsengaged in a number.ofincidentswhich relate, to the employees' statutory,, rightsmnd the ultimate validity of the July 2, election. In earlyApril 1970, prior to the filing ofthe petition foran.election,President -Otto Jakel came to. the work place of employeegrace Meyer and engaged her ina conversation which shewcredibly describes:Iwas running,the bracket machine and he came upbehind 'me' and-asked me if the rumors were true. I,said,"What rumors,are you talking about," and he said, "Oh,comeon,Grace." He kind of hit me_on the shoulder,"you know what I'm talking about." " I said, "do youmean the Union?" He said, "you know that's what Imean." I said "yes, they are, they are very true." And heheld out his hand and he said, "Well, I'm awfully sorryto hear that," he said, "Union is like having your handfull of jello, it won't,stay in your hand, it falls over theside, and everybody gets hurt."Around the,same timeJakel,approached- employeeLorrainSa,uerweinat her work place and engaged her in, aconversation,as,was hisfrequent -customwith theemployees. This conversation turned, to a- discussion of theUnion, as credibly described by Mrs.Sauerwein:We just talked about thingsin genehl and he said. hehad heard rumors about the union coming in and if Iknew anything about it, and I said no, and he asked mewhat I, thought about it, and, I said I didn't really knowbecause Ihad never had experience with a union before.-Later in April, on the 27th, upon her return to, work afterrecoveringfrom an eye injury Mrs. Mary Busch, whoseterminationI(supra),was ap-proached by Jakel and he engaged-her in a conversationabout the Union.Mrs. Busch credibly, describes ;theconversation, thus:We talked about everything. It wasn't unusual to talkabout anything, but this day, he asked meif I was for theUnion or for him and I told him it was my own personalbelief as to-what I was.Q. , Was anything,else said?A. -He asked me if they had been, to my house and ,Ianswered, "No," because I really went-to them.12SometimeinMay 1970 - employee Viella Floyd hadoccasion to engagein conversation with Jakel as they sat `ata table, in the, plant, in the company of another employee,identified, only, as "Charlotte." This conversation she,credibly describes thus:Well he asked,me about. the Union, what I thoughtabout it and-,Q. (Interrupting) was that approximately the exactwords he used?A:Yes, and he asked whatI knew about it and thenhe asked me, before the,conversation, he asked if'I hadbeen threatened to sign,a card.Q.What did you tell him about this?A. - I said, "No."Finally therewas the testimony of employee RosaLockeby concerning an extended controversy she had hadwith President Jakel beginning in February or March 1970.Itappears that Jakel and employee Lockeby ' had anexchange of words over her, work.AlmostimmediatelythereafterMrs. Lockebywas visited at her home by unionrepresentatives seeking to 'solicit her support ''in thecampaign then in progress.Mks. Lockebyy became'suspi-cious,of these visitors, believing that they had bee'nsent byJakel to trick her into signing a union card.She accusedJakel of such-plot when she came to work on the followingday and Jakel went to great pains to persuade'Mrs.Lockeby that he was not engaged in trickery. Mrs.-Lockebywas apparently hard to convince-and Jakel returned dailyto her Workplace to assure her of his lack of connectionwith the incident.In the course of these conversations inwhich he was being accused of tricking Lockeby with-'uiiionVisitors-'Jakel would,pose questions concerningthe Union,its progress among the employees,and inquiries as to whowould be urging the Union.Because of thepeculiarfashion in which Jakel's questionsarose I would be disposed not to'consider this particularinterrogation because it could well be concluded that it wasLockeby who generated the conversations and the ques-tions'and not Jakel.Afterthe-election petition had beenfiled in April, however, Jakel's continuing questioning ofLockeby assumes a different complexion for the incident ofthe visitors had been 2 months into the past and the electioncampaign was at hand.During this `later period,`accordingto Lockeby,Jakel continued to question her and-,othersabout how other employees,'feltabout`the"Union,specifically inquiring aboutMary Busch,Grace Meyer,Viella Floyd,Lorrain Sauerwein, andJoyceFeldman.A final instance of questioning-employees was theconversation in September 1970 between employee 'loydand Supervisor George Cunningham on the occasion of aninterviewwith Floydpreliminary to her return to work afterrecovery from illness.After discussing 'herrrehire, Cunning-ham asked employee Floyd what she thought about' theUnion.Jakel'sconversationswith'employee ' Lockeby, as de-scribed above, extended beyond'his questions'concerningtheUnion.'Thus,Lockeby crediblytestified that on'theoccasions Jakel would ask aboutthe Union both-before andafter the filing of the petition,'as detailed"above, lie wouldinvariably add the comment that he would close the,plant ifthe Union came in.As a'consequence, of the fear that- thisengendered tin her, Lockeby testified, she spent a consider-able amount of timeduring the election campaign 'urgingthe ' girls not to vote for the Union lest the plant would beclosed down.132.The, granting of -a paid holidayMemorial,Day,May 30, had not been a holiday -inRespondent's-plant prior to 1970. Early in October 1969 asuggestion was submitted in the, Company's suggestion boxthat Memorial Day be made ,paid holiday. It=is stipulated12 In reaching the, conclusionthat,Mrs. Busch's termination was not13The foregoing-findings are based-on the credited testimony of thediscriminatorilymotivated,but for,cause(supra),Ihave taken intorespective employees involved in the incidents described. I do not accept,consideration this conversation with Jakel.Jakel's-blanket dental of the conduct attributed to him. JAKEL MOTORS INC.1,53that on October,10, -1969, this suggestion, and others, wereannounced to the,employees_by a posted notice. Thereonwas stated:-Suggestion: Memorial Day HolidayANSWER:.The paid Holiday program is under review at thepresent time and as soon as we have come to a decisionyou will be.notified,.Following the_ posting, of this. notice, sometime in Novem-ber_ 1969, the subject of granting Memorial Day as a paidholiday was discussed by the Respondent's accountant andits attorney,' W. J. Taylor, Jr., who credibly testified to theevent. The consensus of this conversation was that from abusiness, point of view granting the holiday would put theCompany in line with,the practice followed by plants in thelocality and that it should be done, Thereafter, in the,springof 1970, _"as we. neared, Memorial DayPresident Jakelcalled Attorney Taylor and asked him whether, in view ofthe union organizing campaign, then going on, they shouldgo ahead with the paid holiday. Attorney Taylor testifiedonly to the fact that. he was consulted by Jakel about thistime but he did ' not 'testify to the advice that he gave. Jakel,however, testified that he was.told to go ahead because hehad made the decision,, earlier and that the granting of theholiday was in the course of his business. The holiday wasannounced by notice on May 26; 1970. '3.ConclusionsCitation of authority would be superfluous to establishthat a threat to close a plant on the employees' selection ofa union interferes with them, as well as coerces andrestrains them in the exercise of their statutory right tofreely select their bargaining representative.Moreover,when under such circumstances an employer methodicallyquestions his employees as to their union preferences anditsprogress among the employees he is most certainlydisplaying more than idle curiosity. Such questioning in thecontext of an expressed determination to close the plant hasbeen consistently held by the Board and the courts toconstitute unlawful interference, restraint, and coercion.14 Iaccordingly conclude and find that the questioning hereand Jakel's threat to close the plant violate Section 8(a)(1)of the Act.Itwould be expected that the granting of a new paidholiday would normally be accomplished at some timereasonably prior to the holiday as Respondent claims it didhere, and not at some considerable time before or after it.But this is not a normal situation. This new paid holiday, adecided benefit to the employees, was announced midwaybetween the request for an election on April 13 and theholding of the election on July 2; a period of time hecticallydevoted to enlisting members into the Union and, onRespondent's part, to inquiring into the union sentimentsand membership of its employees and the threat to close theplant if the Union won-all of which I have found toviolate Section 8(a)(1) of the Act.In such a context as I have described it would becompletely unrealistic to conclude that the gift of an14N.L.R B. v. DesMoines Foods, Inc,296 F.2d 285, 287 (C.A. 8);Frankel Associates, Inc.,146 NLRB 1556.15J.W. Martell Co.,168 NLRB435.immediate paid day off has no influence upon theemployees' preferences to be expressed in -the comingelection. To the extent, that they were thus influenced, orindeed that they reasonably might have been expected to bemfluenced, by such timely beneficence they were therebyinterfered with, restrained, and coerced in the exercise oftheir statutory rights, including the right to vote freely in aBoard-conducted election. I accordingly conclude and findthat by granting Memorial Day asa paid holiday, under thepeculiar circumstances present here,'Respondent further .violated Section 8(a)(1) of the Act.15,V. OBJECTIONS TO ELECTIONIn addition to the foregoing findings and, conclusignsupon which I shall base my recommendation for a remedyto the unfair labor practices committed I also have beforeme objection to the conduct of, the election in Case14-RC-6423, referred to me by the Regional Director fordisposition.A review of the pleadings and related evidence disclosesthat the objections raised are substantially identical withthe allegations in the complaint of violations of Section8(a)(1). To, the extent therefore, that, 1 have already treatedof these allegations and found certain of them to constituteunlawful conduct, as alleged, it'would be an undue burdenon the record and reader to reiterate these findings irh aparallel context. Suffice it to say that in the instances, ofinterference, restraint, and coercion which I have alreadyfound(supra),it is ana fortioriconclusion that such conductinterfereswith the exercise of the free choice of votersnecessary for an election.16 I shall accordingly recommendthat the election be set aside.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section 1V,above, occurring in connection with its business operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.THE REMEDYIt has been found that Respondent has violated the At incertain respects. I will accordingly recommend that' anorder issue requiring Respondent to cease and desisttherefrom and to take affirmative action which willeffectuate the policies of the Act. Nothing herein, however,shall be deemed to require the Respondent to withdraw thepaid holiday which it granted its employees.17I shall further recommend that the election conducted onJuly 2, 1970, be set aside, inasmuch as I find the objectionson which the hearing was directed have merit, and that anew election be held when the Regional Director deter-mines that the time is appropriate.16Irving Air Chute, Inc,Marathon Division,149 NLRB 627, affd, 35(F.2d 176 (C.A. 2)17 Cf.Pepsi-Cola Bottling Company of Sacramento,147 NLRB 410. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon,the foregoing findings of fact,conclusions of law,and the entire record in this consolidated case and pursuantto Section 10(c) ofthe National . LaborRelations Act, asamended,I hereby issue the following recommended: 18ORDERJakel-,Motors Incorporated and Jakel ManufacturingCompany,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating its employees concerningtheir union membership and preference.,(b) Threatening its employees that it will close its plant ifthey select ,a union-to represent them.'(c)Granting'employees any further paid holidays undercircumstanceswhichwould influence them in theirselection of a bargaining representative.(d) In any like or - related manner interfering with,is In the event no exceptionsare filed as provided by Section 102.46 oftheRules and Regulationsof, the National Labor RelationsBoard thefindings,conclusions,and recommendedOrderhereinshall, as provided inSection 102.48 of theRules and Regulations, be adopted by the Board andbecome,its findings,conclusions, and order, and all objections thereto shallbe, deemedwaived forall purposes.19-In the eventthatthe Board's Order is enforced by a Judgment of theUnitedStatesCourt of Appeals,the words in the notice reading:"Postedrestraining,or coercing its, employees in the exercise ofrights guaranteedthem bySection7 of the Act.2.Takethe following affirmative action,which it 'isdeemed will effectuate the policies of the Act:r(a) Post at its Highland,Illinois, plant the ' attachednoticemarked "Appendix."19Copies Hof said"notice,on' formsprovided by the Regional Director for Region'1'4, ' afterbeing duly signed by the Respondent, Iihall` be postedimmediately upon receipt, thereofin conspicuous places,and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to insure that-said^noticesare not altered,defaced, or coveredby any other'inaterial. '(b) Notify "the said Regional Director,- in writing, wit in20 days from the _receipt -of, the-Trial Examiner's Decision,what steps it has taken to comply herewith.20IT -IS FURTHER RECOMMENDED that 'the election held onJuly 2,` 1970,'m*Case 14-RC4423 be set aside and that theRegional Director for Region -14-conduct a''new electionwhen thetime is appropriate.by,Order of the National Labor RelationsBoard,"shall be changed to read"Posted Pursuant to a Judgment of the United States-Court of AppealsEnforcing an Order of the National,Labor Relations Board."20 °Ill the event'that this recommended Order is adopted by the Board;after exceptions have been filed,this-provision shag be modified to read-'"Notifythe Regional.Director for Region 14, in writing,within 20-daysfrom the date of this Order, what steps,Respondent has taken,to,complyherewith."